Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
30, 2005, by and between E-LOAN, INC., a Delaware corporation ("Borrower"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 30, 2003, as amended from time to time ("Credit Agreement").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1. (a) is hereby amended by deleting "June 30, 2005" as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date "June 30, 2006," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of June
30, 2005 (which promissory note shall replace and be deemed the Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

2. Section 1.1. (b) is hereby amended by deleting "June 30, 2005" as the last
day on which Bank will issue Letters of Credit under the subfeature therefor
under the Line of Credit and by substituting for said date "June 30, 2006."

3. Section 1.2. (d) is hereby deleted in its entirety, and the following
substituted therefor.

"(d) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each Letter of Credit equal to zero percent (0%) per annum (computed
on the basis of a 360-day year, actual days elapsed) of the face amount thereof,
and fees upon the payment or negotiation of each draft under any Letter of
Credit and fees upon the occurrence of any other activity with respect to any
Letter of Credit (including without limitation, the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank's
standard fees and charges then in effect for such activity."

4. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

  5. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

E- LOAN, INC.

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By: ____/s/__________________
Darren Nelson
Chief Financial Officer

By: ___/s/__________________
Greg Cohn
Vice President



 

By: ______________________

Title: _____________________




--------------------------------------------------------------------------------


